19 Ill. App. 3d 798 (1974)
313 N.E.2d 217
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
KENNY E. WALKER, Defendant-Appellant.
No. 59203.
Illinois Appellate Court  First District (5th Division).
May 17, 1974.
James J. Doherty, Public Defender, of Chicago (Robert P. Isaacson, Assistant Public Defender, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Patrick T. Driscoll, Jr., and Dorothy B. Johnson, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment affirmed.